 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID JAMES RICE,                                 No. 2:17-CV-0890-DMC
12                       Plaintiff,
13           v.                                         MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties (Docs. 9 and 10), this case is before the undersigned

21   as the presiding judge for all purposes, including entry of final judgment. See 28 U.S.C. § 636(c).

22   Pending before the court are the parties’ brief on the merits (Docs. 17 and 20).

23                  The court reviews the Commissioner’s final decision to determine whether it is:

24   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

25   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

26   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

27   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support

28   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,
                                                        1
 1   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 2   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 3   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not affirm the Commissioner’s

 4   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 5   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 6   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 7   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 8   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

 9   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

10   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

11   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

12   Cir. 1988).

13                  For the reasons discussed below, the Commissioner’s final decision is affirmed.

14

15                           I. THE DISABILITY EVALUATION PROCESS

16                  To achieve uniformity of decisions, the Commissioner employs a five-step

17   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R. §§

18   404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:

19                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
20                                  not disabled and the claim is denied;
21                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
22                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
23
                    Step 3          If the claimant has one or more severe impairments,
24                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
25                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the claim is granted;
26
27   ///
28   ///
                                                         2
 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///

27   ///

28   ///
                                                       3
 1                               II. THE COMMISSIONER’S FINDINGS

 2                   Plaintiff applied for social security benefits on February 25, 2014. See CAR 18.1

 3   In the application, plaintiff claims disability began on March 1, 2009. See id. In his opening

 4   brief, plaintiff describes the nature of his disability as follows:

 5                           At the time of hearing. . ., Mr. Rice was 43 years old. He had a
                     history of methamphetamine use and it was likely then that he contracted
 6                   Hepatitis B. Mr. Rice got clean and in 2007 began work as a counselor’s
                     aid at Cornerstone Recovery. While working at Cornerstone, Mr. Rice was
 7                   in a motorcycle accident which, inter alia, badly damaged his right knee,
                     requiring surgeries to repair the ACL and both meniscus. AR 47. After
 8                   Cornerstone closed in 2008, Mr. Rice was unable to work due to
                     increasing back and knee pain; he received unemployment for several
 9                   years and then subsisted on General Assistance. AR 25. He then filed a
                     claim for Title XVI benefits.
10

11                   Plaintiff’s claim was initially denied. Following denial of reconsideration,

12   plaintiff requested an administrative hearing, which was held on September 16, 2015, before

13   Administrative Law Judge (ALJ) Carol L. Buck. In a November 6, 2015, decision, the ALJ

14   concluded plaintiff is not disabled based on the following relevant findings:

15                   1.      The claimant has the following severe impairment(s): back pain
                             secondary to degenerative disc disease;
16
                     2.      The claimant does not have an impairment or combination of
17                           impairments that meets or medically equals an impairment listed in
                             the regulations;
18
                     3.      The claimant has the following residual functional capacity:
19                           medium work except: the claimant can lift and carry 50
                             pounds occasionally and 25 pounds frequently; sit, stand and
20                           walk for 6 hours in an 8-hour workday; and never climb
                             ladders, ropes and scaffolds but occasionally stoop and crouch
21                           and frequently climb ramps and stairs, balance, kneel and
                             crawl;
22
                     4.      Considering the claimant’s age, education, work experience,
23                           residual functional capacity, and vocational expert testimony, there
                             are jobs that exist in significant numbers in the national economy
24                           that the claimant can perform.
25                   See id. at 18-28.
26   After the Appeals Council declined review on February 22, 2017, this appeal followed.
27           1
                   Citations are the to the Certified Administrative Record (CAR) lodged on April 12,
28   2018 (Doc. 13), and the Supplemental Administrative Transcript (SAT) lodged on May 2, 2018
     (Doc. 15).
                                                       4
 1                                           III. DISCUSSION

 2                  In his brief, plaintiff argues: (1) the ALJ erred in finding plaintiff’s hepatitis B,

 3   right hip, right knee, and left ankle impairments are non-severe; (2) the ALJ erred by failing to

 4   consider whether plaintiff’s impairments satisfy Listing 1.02 for hip, knee, and ankle dysfunction

 5   and 5.05 for chronic liver disease; (3) the ALJ erred with respect to evaluation of the medical

 6   opinions; (4) the ALJ failed to provide clear and convincing reasons for rejecting plaintiff’s

 7   statements and testimony; (5) the ALJ failed to develop the record; and (6) the ALJ’s vocational

 8   finding is based on the vocational expert’s response to flawed hypothetical questions.

 9             A.   Severity of Impairments

10                  To qualify for benefits, the plaintiff must have an impairment severe enough to

11   significantly limit the physical or mental ability to do basic work activities. See 20 C.F.R. §§

12   404.1520(c), 416.920(c).2 In determining whether a claimant’s alleged impairment is sufficiently

13   severe to limit the ability to work, the Commissioner must consider the combined effect of all

14   impairments on the ability to function, without regard to whether each impairment alone would be

15   sufficiently severe. See Smolen v. Chater, 80 F.3d 1273, 1289-90 (9th Cir. 1996); see also 42

16   U.S.C. § 423(d)(2)(B); 20 C.F.R. §§ 404.1523 and 416.923. An impairment, or combination of

17   impairments, can only be found to be non-severe if the evidence establishes a slight abnormality

18   that has no more than a minimal effect on an individual’s ability to work. See Social Security

19   Ruling (SSR) 85-28; see also Yuckert v. Bowen, 841 F.2d 303, 306 (9th Cir. 1988) (adopting

20   SSR 85-28). The plaintiff has the burden of establishing the severity of the impairment by
21   providing medical evidence consisting of signs, symptoms, and laboratory findings. See 20

22   C.F.R. §§ 404.1508, 416.908. The plaintiff’s own statement of symptoms alone is insufficient.

23   See id.

24   ///

25   ///

26             2
                    Basic work activities include: (1) walking, standing, sitting, lifting, pushing,
27   pulling, reaching, carrying, or handling; (2) seeing, hearing, and speaking; (3) understanding,
     carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
28   appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
     in a routine work setting. See 20 C.F.R. §§ 404.1521, 416.921.
                                                        5
 1                 1.     The ALJ’s Analysis

 2                 At Step 2, the ALJ concluded plaintiff’s back pain secondary to degenerative disc

 3   disease is a severe impairment. See CAR 20. Regarding impairments found not to be severe, the

 4   ALJ stated:

 5                 The claimant alleges right hip pain, right knee pain, left ankle pain,
                   chronic hepatitis B and polysubstance abuse in remission. At the hearing,
 6                 the claimant testified he worked as a drug counselor once he quit drugs
                   and got himself better. The claimant testified he was given Flexeril by his
 7                 doctor but does not try to take it due to his past drug use but does use
                   medical marijuana about 2-3 times a day so that he does not have to take
 8                 pain medications. The claimant testified he had a substance abuse
                   problem with crystal meth but has not used drugs or abused alcohol since
 9                 February 2014. The claimant testified he is unable to work due to
                   worsening of his right knee pain from past surgeries on both his knees in
10                 2007 for torn ACL and meniscus and has problems with his legs giving
                   out on him. The claimant testified he has ankle pain from past surgeries
11                 but was used to the pain in his feet and his right hip pain causes the right
                   side of his hip to be constantly numb. The claimant testified he has
12                 hepatitis B with fatigue, uneasy stomach, and weird color stools (Hearing
                   Testimony, 09/16/2015).
13
                   A review of the Shasta Community Health Center records pertaining to
14                 the claimant's right knee, right hip, hepatitis B and polysubstance abuse
                   in remission stated the following: the 03/07/2014 the record stated the
15                 claimant reported right knee and hip pain in the lateral right leg for the
                   past 6 week[s], wary of narcotics due to his drug addict past and being a
16                 drug counselor, and hepatitis B carrier (Exhibit 1F/5, 7, 3F/9-10). On
                   04/08/2014, the claimant reported increased pain on his right hip with
17                 burning, numbness, joint pain and tingling but the March 2014 right hip
                   x-ray was essentially negative right hip and pelvis and his physical
18                 examination was within normal limits (Exhibit 1F/10, 3F/6, 14-15). The
                   08/26/2014 record stated the claimant was an active carrier of hepatitis
19                 B, denied drug use except for marijuana that he had a prescription for,
                   and continues to smoke cigarettes because his mother enables him despite
20                 being counseled on smoking cessation (Exhibit 5F/9-10). On 08/21/2015,
                   the claimant reported he was a still a heavy tobacco smoker, smokes a
21                 pack a day, and tried to quit was relapsed due to passive exposure and
                   was counseled about smoking cessation (Exhibit 7F/6-7).
22
                   During the April 2014 examination, Dr. Kyle examined the claimant and
23                 diagnosed him with right knee degenerative joint disease, left ankle
                   degenerative joint disease, and chronic hepatitis B (Exhibit 4F/8). The
24                 claimant reported he has pain in his feet, ankles and knees and sharp pain
                   in his right hip (Exhibit 4F/4). The claimant reported he had right knee
25                 ACL repair but has ongoing degenerative joint disease in that knee;
                   chronic hepatitis B with fatigue and weakness; and prior drug addiction
26                 with methamphetamine and occasional IV drug use (Exhibit 4F/4).
                   During the physical examination of the claimant's lower extremities, Dr.
27                 Kyle found the claimant's right knee had some discomfort to
                   manipulation, tenderness over the trochanteric area, mild crepitus, slight
28                 medial joint line tenderness, and stable stress testing; left knee showed
                                                       6
 1   very slight crepitus but no deformity and no pain to manipulation; right
     ankle had discomfort to inversion but able to invert approximately 5
 2   degrees and no palpable deformity; and feel [sic] had no significant
     deformities, no amputations of the toes, and no obvious callous
 3   formation, ulceration or hallux valgus deformities (Exhibit 4F/6-7).
     Overall, Dr. Kyle found the claimant's review of systems was
 4   unremarkable; his physical examination of his skin, lymphatic, HEENT,
     neck, chest, lungs, cardiovascular, musculoskeletal (upper extremities),
 5   cervical spine, hands, and feet were within normal limits; and
     neurological examination showed his motor examination revealed normal
 6   muscle tone and bulk, essentially normal strength and grip strength in all
     the muscle groups of the upper and lower extremities at 5/5, normal
 7   peripheral pulses, reflexes were 2+, no evidence of incoordination with
     intact cerebellar testing and negative Romberg, sensory was grossly
 8   intact to light touch and monofilament testing in the upper and lower
     extremities, and normal gait (Exhibit 4F/5-8).
 9
     Since the claimant's Title 16 application date of February 25, 2015, the
10   overall minimal and sporadic medical records consist of the claimant's
     subjective complaints and are devoid of any complaints, treatments,
11   medications or medical imageries related to claimant's allegations of
     right hip pain, right knee pain, left ankle pain, chronic hepatitis B and
12   polysubstance abuse in remission (Exhibit 1F, 3F, SF, 7F). After a review
     of the medical opinions and the minimal and sporadic treatment records,
13   the undersigned finds the claimant's allegations of right hip pain, right
     knee pain, left ankle pain, chronic hepatitis B and polysubstance abuse in
14   remission are not "severe" impairments because they do not limit his
     ability to do basic work activities.
15
     CAR 21-22.
16

17   2.     Plaintiff’s Contentions

18   According to plaintiff.

19           At step two the ALJ must determine whether any of the claimant’s
     alleged impairments are “severe.” 20 C.F.R. § 404.1520(c). A work-
20   related limitation is severe “when its effect on a claimant’s ability to
     perform basic work activities is more than slight or minimal.” Fanning v.
21   Bowen, 827 F.2d 631, 633 (9th Cir.1987). Here, the ALJ characterized as
     severe Mr. Rice’s back pain secondary to degenerative disc disease but
22   characterized as “non-severe” Mr. Rice’s right hip pain, right knee pain,
     left ankle pain and Chronic Hepatitis B.
23           Information from Mr. Rice’s treating physicians alone suffices to
     establish that each of the “non-severe” impairments separately had more
24   than “slight or minimal” effect. Indeed, even the consultative examiner,
     Dr. Kyle, expressly stated Mr. Rice’s activities will be limited by
25   spondylosis, degenerative joint disease of the right knee and left ankle and
     chronic Hepatitis B. AR 314. So too, the medical record reviewers, Drs.
26   Hannah and Clancy, agreed Mr. Rice’s Hepatitis B was “severe.” See, AR
     69, 80. In short, the ALJs characterization of the back, knee, ankle and
27   hepatitis as “non-severe” is contrary to the opinion of every single medical
     professional. The ALJ’s characterization of these impairments as “non-
28   severe,” accordingly, was clear error.
                                        7
 1                  3.      Disposition

 2                  Regarding right hip pain, right knee pain, left ankle pain, and chronic hepatitis B,

 3   while plaintiff has summarized the doctor’s findings, he has not identified specific work-related

 4   limitations associated with these impairments. At Step 2, plaintiff bears the burden of

 5   establishing an impairment that has more than a minimal effect on his ability to work. See SSR

 6   85-12; Yuckert, 841 F.3d at 306; see also 20 C.F.R. §§ 404.1508, 416.908. Because plaintiff has

 7   failed to identify specific work-related limitations with respect to right hip pain, right knee pain,

 8   left ankle pain, and chronic hepatitis B, the court finds no error in the ALJ’s severity

 9   determination.3

10            B.    Listings 1.02 and 5.05

11                  The Social Security Regulations “Listing of Impairments” is comprised of
12   impairments to fifteen categories of body systems that are severe enough to preclude a person
13   from performing gainful activity. Young v. Sullivan, 911 F.2d 180, 183-84 (9th Cir. 1990); 20
14   C.F.R. § 404.1520(d). Conditions described in the listings are considered so severe that they
15   are irrebuttably presumed disabling. 20 C.F.R. § 404.1520(d). In meeting or equaling a listing,
16   all the requirements of that listing must be met. Key v. Heckler, 754 F.2d 1545, 1550 (9th Cir.
17   1985).
18                  At Step 3, the ALJ concluded plaintiff’s severe impairment (back pain) did not
19   meet or medically equal the severity of any impairment listed in the regulations. See CAR 22.
20   The ALJ stated:
21                  Although the claimant has "severe" physical impairments, objective
                    findings and functional limitations do not meet the criteria of any listed
22                  impairments described in Appendix 1 of the Regulations (20 CFR,
                    Subpart P, Appendix 1; listing sections 1.00, 1.04). No treating or
23                  examining physician has mentioned findings equivalent in severity to the
                    criteria of any listed impairment, nor does the evidence show medical
24                  findings that are the same or equivalent to those of any listed impairment
                    of the Listing of Impairments.
25
                    Id.
26
27            3
                   To the extent plaintiff argues the ALJ erred with respect to evaluation of the
28   medical opinions concerning limitations associated with these impairments, those arguments are
     addressed below.
                                                       8
 1   Plaintiff argues:

 2                          As discussed above, the ALJ erroneously characterized as “non-
                    severe” Mr. Rice’s right hip pain, right knee pain, left ankle pain and
 3                  Chronic Hepatitis B. In her step three analysis, ALJ Buck only referenced
                    Listing 1.04, spinal disorders. However, Listing 1.02 is applicable to hip,
 4                  knee and ankle dysfunction and Listing 5.05 is applicable to Chronic Liver
                    disease. The ALJ should have considered the applicability of these listings
 5                  and should also whether any or all of these impairments collectively met
                    or equaled the criteria of any Listing.
 6

 7                  The premise of plaintiff’s argument is that the ALJ erred at Step 3 regarding

 8   application of the Listings because the ALJ erred at Step 2 regarding the severity of plaintiff’s

 9   impairments, specifically his right hip pain, right knee pain, left ankle pain, and chronic hepatitis

10   B. As discussed above, the court concludes the ALJ did not err at Step 2. Plaintiff’s argument at

11   Step 3 is therefore unpersuasive. Because the ALJ did not err in finding plaintiff’s right hip pain,

12   right knee pain, left ankle pain, and chronic hepatitis B non-severe, it was not necessary for the

13   ALJ to consider at Step 3 whether these impairments are presumptively disabling.

14          C.      Evaluation of Medical Opinions

15                  “The ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue,

16   533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The ALJ errs by not

17   explicitly rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

18   2014). The ALJ also errs by failing to set forth sufficient reasons for crediting one medical

19   opinion over another. See id.

20                  Under the regulations, only “licensed physicians and certain qualified specialists”
21   are considered acceptable medical sources. 20 C.F.R. § 404.1513(a); see also Molina v. Astrue,

22   674 F.3d 1104, 1111 (9th Cir. 2012). Where the acceptable medical source opinion is based on

23   an examination, the “. . . physician’s opinion alone constitutes substantial evidence, because it

24   rests on his own independent examination of the claimant.” Tonapetyan v. Halter, 242 F.3d 1144,

25   1149 (9th Cir. 2001). The opinions of non-examining professionals may also constitute

26   substantial evidence when the opinions are consistent with independent clinical findings or other
27   evidence in the record. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Social

28   workers are not considered an acceptable medical source. See Turner v. Comm’r of Soc. Sec.
                                                        9
 1   Admin., 613 F.3d 1217, 1223-24 (9th Cir. 2010). Nurse practitioners and physician assistants

 2   also are not acceptable medical sources. See Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016).

 3   Opinions from “other sources” such as nurse practitioners, physician assistants, and social

 4   workers may be discounted provided the ALJ provides reasons germane to each source for doing

 5   so. See Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017), but see Revels v. Berryhill, 874

 6   F.3d 648, 655 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(f)(1) and describing circumstance

 7   when opinions from “other sources” may be considered acceptable medical opinions).

 8                  The weight given to medical opinions depends in part on whether they are

 9   proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d

10   821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

11   professional, who has a greater opportunity to know and observe the patient as an individual, than

12   the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th

13   Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the

14   opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

15   Cir. 1990).

16                  In addition to considering its source, to evaluate whether the Commissioner

17   properly rejected a medical opinion the court considers whether: (1) contradictory opinions are in

18   the record; and (2) clinical findings support the opinions. The Commissioner may reject an

19   uncontradicted opinion of a treating or examining medical professional only for “clear and

20   convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.
21   While a treating professional’s opinion generally is accorded superior weight, if it is contradicted

22   by an examining professional’s opinion which is supported by different independent clinical

23   findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,

24   1041 (9th Cir. 1995).

25                  A contradicted opinion of a treating or examining professional may be rejected

26   only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d
27   at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the

28   facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a
                                                       10
 1   finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

 2   legitimate reasons, the Commissioner must defer to the opinion of a treating or examining

 3   professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,

 4   without other evidence, is insufficient to reject the opinion of a treating or examining

 5   professional. See id. at 831. In any event, the Commissioner need not give weight to any

 6   conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,

 7   1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see

 8   also Magallanes, 881 F.2d at 751.

 9                  1.      The ALJ’s Analysis

10                  At Step 4, the ALJ evaluated the medical opinions to determine plaintiff’s residual

11   functional capacity. See CAR 23-24. Regarding the medical opinions, the ALJ stated:

12                  The State agency non-examining physician, S. Hanna, M.D. opined the
                    claimant can lift and carry 20 pounds occasionally and 10 pounds
13                  frequently; stand, walk and sit for 6 hours in an 8- hour workday;
                    frequently balance and occasionally climb, stoop, kneel, crouch and
14                  crawl; should avoid concentrated exposure to extreme cold and hazards
                    such as machinery and heights; and had no manipulative, visual or
15                  communicative limitations (Exhibit 1A/7-9). The regulatory
                    requirements of 20 CFR 416.967 state that if a person can perform
16                  medium level work, then light and sedentary level work can also be
                    performed. Good weight is given to Dr. Hanna's opinion because it was
17                  consistent with the overall medical records.
18                  The State agency non-examining physician, S. Clancey, M.D. opined the
                    claimant can lift and carry 50 pounds occasionally and 25 pounds
19                  frequently; stand, walk and sit for 6 hours in an 8- hour workday;
                    frequently balance, kneel, crawl and occasionally climb, stoop and
20                  crouch; and had no manipulative, visual, communicative or
                    environmental limitations (Exhibit 3A/6-7). Great weight is given to Dr.
21                  Clancey's opinion because it was based on his review of the medical
                    records and his opinion was consistent and supported by the overall
22                  medical records.
23                  The consultative physician, David Kyle, D.O. examined the claimant and
                    diagnosed him with spondylosis of the low back and back pain (Exhibit
24                  4F/8). The claimant reported he has history of spondylosis in the spine
                    that was severe and continues to have pain in his low back (Exhibit 4F/4).
25                  During the physical examination, Dr. Kyle found the claimant had
                    positive straight leg raising in the supine bilaterally and his overall
26                  physical examination was within normal limits (Exhibit 4F/5-7). Dr. Kyle
                    opined the claimant can lift and carry 50 pounds occasionally and 25
27                  pounds frequently; stand and walk for 6 hours in an 8-hour workday; sit
                    without restrictions; occasionally climb ramps, stairs, ladders, ropes and
28                  scaffolds and frequently balance, stoop, kneel crouch and crawl; and had
                                                        11
 1                 no manipulative, visual, communicative or environmental limitations
                   (Exhibit 4F/8-9). Great weight is given to Dr. Kyle's opinion because it
 2                 is substantially consistent with Dr. Clancey's opinion and based on his
                   direct examination, observation and objective findings.
 3
                   The claimant's treating physician, Douglas McMullin, M.D. diagnosed
 4                 the claimant with chronic back and leg pain with limited range of motion
                   of the lumbar spine with flexion and extension, bilateral ankle swelling
 5                 and tenderness, antalgic movement with sitting, standing and walking,
                   halting gait due to pain, and bilateral quad atrophy but his respiratory and
 6                 cardiovascular were unremarkable, abdominal was normal, and reflexes,
                   sensory and motor examinations were within normal limits (Exhibit 2F,
 7                 6F/2). Dr. McMullin opined the claimant can sit for 6 hours in an 8- hour
                   workday and needed to change positions every 30 minutes; stand and
 8                 walk for less than two hours and needed to change positions every 10
                   minutes; would need hourly unscheduled breaks for 10 minutes at a time;
 9                 and would be absent from work about one day a month due to his
                   impairments (Exhibit 6F). The regulatory requirements of 20 CFR
10                 416.967 state that if a person can perform medium level work, then light
                   and sedentary level work can also be performed. Although Dr. McMullin
11                 is a treating source, only some weight is given to this opinion because it
                   was solely based on the claimant's subjective complaints and not
12                 supported or consistent with his longitudinal treatment records consisting
                   on normal examinations and objective findings on 03/07/2014 and
13                 04/08/2014 (Exhibit lF, 3F, 5F).

14                 CAR 23-24.

15                 2.      Plaintiff’s Contentions

16                 Plaintiff first argues the ALJ erred by ignoring opinions offered by treating

17   physician, Dr. Monie. According to plaintiff:

18                         Dr. Monie’s treatment notes identify abduction and adduction
                   limitations laterally over Mr. Rice’s right hip. AR 279. These objective
19                 medical findings support Mr. Rice’s testimony regarding pain and
                   limitations. Dr. Monie also diagnosed Mr. Rice with Hepatitis B,
20                 confirmed by lab testing. AR 285. Completely undiscussed, Dr. Monie’s
                   findings must be deemed uncontradicted and the failure to discuss Dr.
21                 Monie’s findings error. Lingenfelter v. Astrue, 504 F.3d 1028, 1045 (9th
                   Cir. 2007); see Garrison, 759 F.3d at 1012-13 ("Where an ALJ does not
22                 explicitly reject a medical opinion or set forth specific, legitimate reasons
                   for crediting one medical opinion over another, he errs." (internal citation
23                 omitted)); Marsh v. Colvin, 792 F.3d 1170, 1171-72 (9th Cir. 2015)
                   (finding that an ALJ erred by not mentioning a treating provider's opinion
24                 that communicated a diagnosis, subjective symptoms, and observations
                   about the claimant's abilities); see, Nguyen v. Chater, 100 F.3d 1462, 1464
25                 (9th Cir. 1996) ("We hold that the ALJ erred because he neither explicitly
                   rejected the [treating physician's opinion], nor set forth specific, legitimate
26                 reasons for crediting [the non-examining physician] over [the treating
                   physician].").
27

28   ///
                                                      12
 1                 Plaintiff further contends the ALJ erred by failing to provide adequate reasons for

 2   giving only some weight to the opinions of treating physician, Dr. McMullin. Plaintiff argues:

 3                         Dr. McMullin diagnosed Mr. Rice with Chronic Hepatitis B as
                   well as chronic back and leg pain, limited range of motion, bilateral ankle
 4                 swelling and antalgic movement. AR 274, 290, 304-306. Dr. McMullin’s
                   Treating Medical Source Statement dated November 14, 2014 identifies
 5                 the following limitations:
 6                          (1) maximum 6 hours sitting in an 8-hour day, 30 minutes of
                   sitting before changing position;
 7                          (2) less than 2 hours standing in an 8-hour day, 10 minutes
                   standing before changing position;
 8                          (3) less than 2 hours walking in an 8-hour day, 10 minutes walking
                   before changing position;
 9                          (4) hourly unscheduled breaks of 10 minutes; and
                            (5) an average of one day per month absent from work due to
10                 disability-related limitations. AR 331-32.
11                          The ALJ asserted, “only some weight is given to this opinion
                   because it was solely based on the claimant's subjective complaints and
12                 not supported or consistent with his longitudinal treatment records
                   consisting on normal examinations and objective findings on 03/07/2014
13                 and 04/08/2014 (Exhibit lF, 3F, 5F).” AR 24. The assertion, however, is
                   contrary to the record, and the ALJ’s discounting of Dr. McMullin’s
14                 opinions contrary to law.
                            The ALJ committed numerous errors in her analysis of Dr.
15                 McMullin’s opinions, including at least two threshold errors. First, in
                   giving “some weight” to Dr. McMullin’s opinions, the ALJ failed to
16                 identify which portions of Dr. McMullin’s opinion she credited and which
                   portions she did not making meaningful review difficult if not impossible.
17                 See Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015)(failure of
                   ALJ to provide reasons will usually not be harmless error because the
18                 reviewing court cannot speculate as to the grounds for the ALJ's
                   conclusion) Second, the ALJ only asserted that Dr. McMullin’s opinions
19                 in the Source Statement were inconsistent with two out of a multitude of
                   treatment notes; did not claim that Dr. McMullin’s opinions were contrary
20                 to those of any other acceptable medical source; and did not cite even one
                   scintilla of evidence from any other medical source (footnote omitted)
21                 when she ‘explained’ her basis for only granting Dr. McMullin’s opinions
                   “some weight.” Thus, the opinions of Dr. McMullin must be considered
22                 uncontradicted on the record and those opinions must be controlling unless
                   the ALJ provided “clear and convincing reasons supported by substantial
23                 evidence in the record” (Ryan, supra, 528 F.3d at 1198) for disregarding
                   those opinions. Cherry-picking two normal exams is insufficient (even if
24                 the characterization were accurate which it is not). So too, the ALJ’s
                   rationale cannot survive even under the far more lenient standard of
25                 “specific and legitimate reasons” (Lester v. Chater, supra, 81 F.3d at 830-
                   31). The ALJ’s proffered ‘reasons’ for according Dr. McMullin’s opinions
26                 are neither “clear and convincing” nor “specific and legitimate” and they
                   are decidedly not supported by anything like substantial evidence in the
27                 record.
28   ///
                                                     13
 1                          Turning to the grounds advanced by the ALJ, Dr. Mullins [sic]
                    opinions were not “solely based on [Mr. Rice’s] subjective complaints;” as
 2                  the ALJ asserts. Dr. McMillen’s Treating Medical Source Statement
                    expressly states (AR 331) that the limitations identified are based on back
 3                  x-rays. AR 276. In addition, Dr. McMullin repeatedly noted his personal
                    observation of antalgic gait. AR 274, 290, 304-306. Similarly, Dr.
 4                  McMullin’s diagnosis of Hepatitis B was based on the February 13, 2014
                    blood work which specifically found the presence of Hepatitis B surface
 5                  antibodies and Hepatitis B surface antigens. AR 285. It was reversible for
                    the ALJ to misstate competent evidence to justify her decision. Gallant v.
 6                  Heckler, 753 F. 2d 1450, 1456 (9th Cir. 1984), citing Whitney v.
                    Schweiker, 695 F.2d 784, 788 (7th Cir.1982).
 7                          Moreover, ALJ Buck’s assertion that Dr. McMullin’s diagnoses
                    and opinions were not consistent with the longitudinal treatment record is
 8                  simply inaccurate. The ALJ pointed to only two medical records as
                    supposedly inconsistent with the opinions in the Source Statement: the
 9                  notes of March 7, 2014 and the notes of April 8, 2014, which the ALJ
                    claimed (see, AR 24) reflected “normal examinations and objective
10                  findings.” (footnote omitted). This is false. The March 7, 2014 treatment
                    notes identify “antalgic gait and movements” and expressly state that Mr.
11                  Rice’s “Baseline lumbar disc disease should qualify him for disability
                    SSI” (AR 274), The April 18, 2014 treatment notes recite Dr. McMullin’s
12                  observation of “truncal ataxia, antalgic maneuvers.” AR 305. Based on
                    these observations and the March 4, 2014 x-rays, Dr. McMullin diagnosed
13                  Mr. Rice’s back pains as the product of “diffuse arthritic and disc atrophic
                    changes” AR 305. Simply put, the two treatment records identified by the
14                  ALJ do not in any manner reflect “normal examinations and objective
                    findings”; those examination findings and diagnoses identify specific
15                  medical conditions as causing Mr. Rice’s back pain and resulting work-
                    related limitations. Simply stated, the treatment notes cited by ALJ Buck
16                  are entirely consistent with the limitations expressed in Dr. McMullin’s
                    Treating Medical Source Statement. Again, it was reversible error for the
17                  ALJ to misstate evidence to justify her decision. Gallant v. Heckler, supra,
                    753 F. 2d at 1456.
18

19                  Next, plaintiff argues the ALJ erred by accepting the opinions of examining

20   physician, Dr. Kyle. According to plaintiff:

21                           In his report of examination, Dr. Kyle diagnosed Mr. Rice as
                    suffering from: “spondylosis, degenerative disc disease, degenerative joint
22                  disease in both knees, medial tenderness of right knee.” AR 310. Dr. Kyle
                    identified the following conditions that would “limit [Mr. Rice’s]
23                  activities”: spondylosis of the low back, right knee - degenerative joint
                    disease, left ankle - degenerative joint disease and Chronic Hepatitis B
24                  (AR 314). Dr. Kyle opined that Mr. Rice could lift 50 pounds occasionally
                    and 25 pounds frequently, unlimited pushing or pulling, six hours standing
25                  or walking, sitting without need for altering positions or moving,
                    occasional climbing of ramps and stairs, frequent balancing, stooping and
26                  kneeling, unlimited reaching. Gross and fine manipulation. (AR 314-15).
                    The ALJ accorded “great weight” to Dr. Kyle’s opinion: “because it is
27                  substantially consistent with [non-treating, non-examining] Dr. Clancey's
                    opinion and based on his direct examination, observation and objective
28                  findings.” AR 24.
                                                      14
 1                  Before turning to the specific infirmities in Dr. Kyle’s opinions,
           and the improper weight accorded them by ALJ Buck, there is a striking
 2         peripheral fact which must be noted. Disability proceedings generally
           follow a wearisomely familiar path: (1) treating physicians identify serious
 3         physical maladies that result in severe limitations on a claimant’s ability to
           work; (2) so-called independent medical evaluators perform cursory
 4         physical examinations, review a small fraction of the available medical
           records and axiomatically conclude that the claimant suffers from no
 5         limitations whatsoever; and (3) non-treating, non-examining state agency
           physicians uncritically adopt the conclusions of the IME. Such was not the
 6         case here: non-treating, non-examining state agency physician “S. Hanna”
           characterized Dr. Kyle’s findings as “a bit optimistic when compared to
 7         totality of evidence” (AR 69) and both Dr. Hanna and Dr. Clancy
           characterized Dr. Kyle’s findings as “too optimistic” (AR 70, 81) and
 8         while Dr. Hanna while both Dr.s [sic] tried to ‘soften the blow’ by stating
           that “great weight given to findings on exam” (AR 70) she nonetheless
 9         concluded that Mr. Rice had much more severe limitations on his work-
           related abilities than those claimed by Dr. Kyle. It is notable that in
10         according “great weight” to Dr. Kyle’s findings, ALJ Buck cited Dr.
           Clancy’s uncritical adoption of Dr. Kyle’s findings but made absolutely no
11         reference to the characterization by both Dr’s. Hannah and Clancy of Dr.
           Kyle’s findings as “too optimistic” and made absolutely no reference to
12         Dr. Hanna’s sharply different findings regarding limitations. The fact that
           two state agency physicians characterized an examining physician’s
13         opinion as “too optimistic” is, in and of itself, so unusual that it should
           have raised red flags with the ALJ and prompted something more than
14         boilerplate adoption of his opinions.
                    Above and beyond the state agency physicians’ politely phrased
15         criticism of Dr. Kyle’s opinion, Dr. Kyle’s report is rife with unexplained
           and utterly unjustifiable internal contradictions. Dr. Kyle identified
16         numerous disabilities that would, in Dr. Kyle’s express opinion, impose
           limitations on Mr. Rice’s abilities to work: spondylosis of the low back,
17         previous ACL and meniscus repairs to the right knee, crepitus in both
           knees, degenerative joint disease of the right knee, degenerative joint
18         disease of the left ankle and Chronic Hepatitis B. AR 314. Dr. Kyle made
           absolutely no attempt whatsoever to reconcile his identification of these
19         significant medical impairments with his determination that, for all
           practical purposes, Mr. Kyle had no significant work-related physical
20         limitations. The illogic of these inconsistencies, and Dr. Kyle’s failure to
           even attempt to reconcile them, is alone, sufficient grounds to assign no
21         weight whatsoever to his opinions. This conclusion is buttressed by the
           fact that Dr. Kyle’s findings of no limitations are contrary to all the
22         objective medical evidence, including back x-rays, repeated observations
           of antalgic gait by both of Mr. Rice’s primary care physicians, Drs.
23         McMullin and Monie, and blood tests confirming Chronic Hepatitis B.
           (footnote omitted).
24                  For all of these reasons, the ALJ’s granting of “great weight” to
           Dr. Kyle’s report and findings was error; Dr. Kyle’s report is internally
25         inconsistent, objectively illogical and contrary to all of the medical
           evidence in the record. Dr. Kyle’s report should not simply be held to be
26         unworthy of “great weight;” it should expressly be held to be worthy of no
           weight whatsoever.
27

28   ///
                                              15
 1                  Finally, plaintiff argues the ALJ erred by giving disparate weight to the opinions

 2   of agency non-examining physicians, Drs. Clancey and Hanna:

 3                           Again, the state agency reviewing physician at the initial level, Dr.
                    Hanna, repeatedly characterized Dr. Kyle’s findings as too “optimistic”
 4                  and concluded that Mr. Rice had serious across-the-board physical
                    limitations. In contrast, the state agency reviewing physician at the
 5                  reconsideration level, Dr. Clancy, uncritically, unhesitatingly and
                    wholeheartedly adopted Dr. Kyle’s report and recommendations verbatim.
 6                  ALJ Buck accorded “good weight” to Dr. Hanna’s opinions, but accorded
                    “great weight” to Dr. Clancy’s opinions. A review of ALJ Buck’s
 7                  rationale for the disparate weights she accorded the respective opinions of
                    these two state agency physicians makes painfully evident that this
 8                  disparate treatment had no legitimate objective basis but was instead an
                    attempt to limit the damage to Dr. Kyle’s opinions caused by a state
 9                  agency physician’s rejection of the untenable results of Dr. Kyle’s results-
                    oriented examination and report.
10                           The wording of the rationales offered by ALJ Buck for the
                    disparate weight she accorded the two state agency physicians is notable:
11                  the ALJ stated that “Good weight is given to Dr. Hanna's [May 5, 2014]
                    opinion because it was consistent with the overall medical records” (AR
12                  23) and “Great weight [is given to] Dr. Clancey's [June 3, 2014] opinion
                    because it was based on his review of the medical records and his opinion
13                  was consistent and supported by the overall medical records.” AR 24. The
                    ALJ’s implication that Dr. Clancy reviewed medical records but Dr.
14                  Hanna did not is factually inaccurate: a review of the respective evidence
                    of record indices shows [sic] that Drs. Hanna and Clancy reviewed the
15                  same medical records. Compare AR 65-67 (Evidence of Record-Hannah)
                    with AR 77-79 (Evidence of Record-Clancy). In truth, Dr. Hannah
16                  reviewed and commented on the back x-rays which were the primary
                    objective evidence cited by Dr. McMullin in his Source Statement,
17                  whereas Dr. Clancy made absolutely no reference to back x-rays. Compare
                    AR 80 (Clancy – hip x-ray) with AR 68 (Hanna – back x-ray). In addition,
18                  it is Dr. Hanna’s opinions that are consistent with the medical record
                    (specifically Dr. McMillen’s findings) and Dr. Clancy’s opinions that are
19                  inconsistent with the medical record. Under the rationale advanced by the
                    ALJ, Dr. Hanna should have been assigned great credibility and Dr.
20                  Clancy who should have been assigned, at best, good credibility. The fact
                    that the ALJ assigned the opposite weights is yet another instance of the
21                  ALJ improperly. I can “reach[ing] a conclusion first, and then attempt[ing]
                    to justify it by ignoring competent evidence in the record that suggests an
22                  opposite result.” Gallant v. Heckler, supra, 753 F. 2d at 1456.
23                  3.      Disposition

24                          a.     Dr. Monie

25                  Citing the record at CAR 279, plaintiff states: “Dr. Monie’s treatment notes

26   identify abduction and adduction limitations laterally over Mr. Rice’s right hip.” Plaintiff
27   contends the ALJ erred by failing to discuss these limitations identified by Dr. Monie. The court

28   has examined the cited record, which consists of routine treatment notes, and finds no reference to
                                                       16
 1   any opinions expressed by Dr. Monie regarding work-related limitations associated with

 2   plaintiff’s right hip impairment. Plaintiff cites no other portions of the record in support of his

 3   contention the ALJ erred by ignoring opinions rendered by Dr. Monie. Because Dr. Monie did

 4   not render any opinions regarding functional limitations associated with plaintiff’s right hip

 5   impairment, plaintiff’s argument is unpersuasive.

 6                          b.      Dr. McMullin

 7                  The ALJ gave Dr. McMullin’s opinions only “some weight,” finding them to be

 8   based largely on subjective complaints and inconsistent with the doctor’s own normal objective

 9   findings. See CAR 24. First, plaintiff argues the ALJ erred as a matter of law by giving the

10   doctor’s opinion only “some weight” but failing to specify which portions of the doctor’s

11   opinions were given more weight and which were given less weight and why. Second, plaintiff

12   argues the ALJ erred because, contrary to this finding, Dr. McMullin noted significant objective

13   findings to support his opinions other than the two specific examinations cited by the ALJ.

14   According to plaintiff, the ALJ “cherry-picked” from the evidence by citing to only two isolated

15   portions of Dr. McMullin’s treatment record. Finally, plaintiff contends, also contrary to the

16   ALJ’s characterization, the two cited records do not show normal objective findings.

17                  Plaintiff’s first argument is unpersuasive because it is clear from the totality and

18   context of the ALJ’s decision how the ALJ weighed Dr. McMullin’s opinions. Dr. McMullin

19   opined as to abilities consistent with less than medium work, the exertion level plaintiff was

20   found capable of performing by the ALJ. In assessing Dr. McMullin’s opinions, the ALJ noted:
21   “The regulatory requirements of 20 CFR 416.967 state that if a person can perform medium

22   level work, then light and sedentary level work can also be performed.” From this, the court is

23   satisfied the ALJ weighed Dr. McMullin’s opinion and accepted them to the extent Dr.

24   McMullin opined plaintiff in fact has work-related limitations, just not to the level as would

25   preclude work at the moderate exertional level.

26   ///
27   ///

28   ///
                                                        17
 1                  Plaintiff’s second argument is unpersuasive because plaintiff fails to point to

 2   objective evidence noted by Dr. McMullin on occasions other than those specifically noted by

 3   the ALJ. Plaintiff has simply not established the ALJ engaged in “cherry-picking” of the

 4   evidence to support her evaluation of Dr. McMullin’s opinions.

 5                  Turning to plaintiff’s third argument, the ALJ supported her conclusion Dr.

 6   McMullin’s opinions are not supported by objective evidence by citation to examinations

 7   performed by Dr. McMullin on March 7, 2014, and April 8, 2014. See CAR 24 (citing Exhibits

 8   1F, 2F, and 5F). The ALJ characterized these as “consisting of normal examinations and

 9   objective findings.” See id. The court finds no error because the ALJ’s characterization of the

10   record is accurate.

11                  The March 7, 2014, examination is documented in a treatment note prepared by

12   Dr. McMullin in which he notes minimal, if any, objective findings consistent with the limitations

13   opined by the doctor. See CAR 274-75 (Exhibit 1F). Though Dr. McMullin noted decreased

14   range of the lumbar spine, on examination the doctor also noted normal balance and gait. See id.

15   at 274. Moreover, while the doctor stated plaintiff’s condition at the time “should qualify him for

16   disability SSI,” Dr. McMullin nonetheless stated plaintiff had the potential to return to less than

17   heavy work. Id. The doctor’s opinion on a legal issue reserved for the Commissioner – whether

18   plaintiff would at the time of the March 2014 examination have been considered disabled – is of

19   no consequence and, in any event, fails to meet the 12-month duration requirement to support a

20   finding of disability. Otherwise, the objective findings documented at the March 2014 is, as the
21   ALJ stated, normal.

22                  The April 8, 2014, examination is documented in a treatment note prepared by Dr.

23   McMullin who again reports minimal, if any, significant objective findings. See CAR 304-306

24   (Exhibit 3F); 321-323 (Exhibit 5F). In particular, Dr. McMullin noted “tender lumbar pain” with

25   normal balance and gait as well as “Sensory – Normal” and “Motor – Normal.” Id. at 305. Dr.

26   McMullin recommended plaintiff swim laps three times per week with a goal to increase to ten
27   laps three to four times per week. See id. As with the March 2014 examination, the ALJ

28   accurately characterized this examination as revealing normal findings.
                                                       18
 1                   The court finds no error with respect to the ALJ’s evaluation of Dr. McMullin’s

 2   opinions.

 3                           c.      Dr. Kyle

 4                   The ALJ gave Dr. Kyle’s opinions great weight, accepting the doctor’s conclusion

 5   plaintiff can perform the exertional demands of medium work. See CAR 24. Plaintiff contends

 6   the ALJ erred in relying on Dr. Kyle’s opinion because “Dr. Kyle’s report is internally

 7   inconsistent, objectively illogical and contrary to all of the medical evidence in the record.”

 8   According to plaintiff, the doctor’s opinion plaintiff can perform medium work is inconsistent

 9   with Dr. Kyle’s acknowledgement of numerous significant diagnoses.

10                   The court does not agree. Dr. Kyle performed a consultative physical examination

11   on April 26, 2014, and prepared a report. See CAR 309-316 (Exhibit 4F). The report reflects Dr.

12   Kyle conducted numerous tests on physical examination and noted largely unremarkable

13   objective findings. See id. Contrary to plaintiff’s characterization of Dr. Kyle’s report, the doctor

14   did not render any specific diagnoses. Rather, the doctor listed plaintiff’s allegations of

15   spondylosis of the low back and back pain, right knee problems, left ankle problems, and hepatitis

16   B. See id. at 314. Dr. Kyle concluded all of these impairments would “limit the claimant’s

17   activities.” Id. Elsewhere in his report. Dr. Kyle explains those specific limitations which are

18   consistent with an ability to perform medium work. See id. at 315. There is nothing internally

19   inconsistent, illogical, or contrary in Dr. Kyle’s report. Indeed, the doctor’s report logically

20   explains plaintiff has various impairments and then provides specific opinions on functional
21   limitations related to those impairments. Plaintiff’s disagreement with the doctor’s conclusion

22   does not render it illogical or inconsistent.

23                           d.      Drs. Clancey and Hanna

24                   Drs. Clancey and Hanna, who are agency reviewing consultants, rendered opinions

25   regarding plaintiff’s residual functional capacity. See CAR 70-72 (Exhibit 1A); 81-82 (Exhibit

26   3A). Dr. Hanna opined on May 9, 2014, plaintiff can lift and carry 20 pounds occasionally and
27   10 pounds frequently. See CAR 70-71 (Exhibit 1A). Dr. Clancey opined on June 23, 2014,

28   plaintiff can lift and carry 50 pounds occasionally and 25 pounds frequently. See CAR 81
                                                        19
 1   (Exhibit 3A). Both doctors opined plaintiff can sit/stand/walk for six hours in an eight-hour day

 2   as well as frequently balance. See CAR 71; 81. Both doctors also agreed plaintiff can

 3   occasionally climb, stoop, and crouch. See id. Dr. Hanna opined plaintiff can only occasionally

 4   kneel and crawl, see CAR 71, but Dr. Clancey opined plaintiff can frequently engage in those

 5   activities, see CAR 81. The ALJ gave Dr. Hanna’s opinion “good weight” and Dr. Clancey’s

 6   opinion “great weight.” CAR 23-24.

 7                  Plaintiff argues the ALJ improperly assigned Dr. Hanna’s more limiting opinion

 8   less weight in an effort to “limit the damage” done by Dr. Hanna’s statement Dr. Kyle’s opinion

 9   is “too optimistic.” The court finds no merit in this argument. While Dr. Hanna felt Dr. Kyle’s

10   opinion may be too optimistic, Dr. Clancey did not agree and opined consistent with the

11   limitations found by Dr. Kyle. The ALJ was entitled to resolve this conflict. See Andrews, 53

12   F.3d at 1041. Dr. Kyle’s opinion – offered after performing an examination – constitutes

13   substantial evidence supporting the ALJ’s decision to assign Dr. Clancey’s opinion more weight

14   than Dr. Hanna’s similar but somewhat more limiting opinion.

15          D.      Credibility Assessment

16                  The Commissioner determines whether a disability applicant is credible, and the

17   court defers to the Commissioner’s discretion if the Commissioner used the proper process and

18   provided proper reasons. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996). An explicit

19   credibility finding must be supported by specific, cogent reasons. See Rashad v. Sullivan, 903

20   F.2d 1229, 1231 (9th Cir. 1990). General findings are insufficient. See Lester v. Chater, 81 F.3d
21   821, 834 (9th Cir. 1995). Rather, the Commissioner must identify what testimony is not credible

22   and what evidence undermines the testimony. See id. Moreover, unless there is affirmative

23   evidence in the record of malingering, the Commissioner’s reasons for rejecting testimony as not

24   credible must be “clear and convincing.” See id.; see also Carmickle v. Commissioner, 533 F.3d

25   1155, 1160 (9th Cir. 2008) (citing Lingenfelter v Astrue, 504 F.3d 1028, 1936 (9th Cir. 2007),

26   and Gregor v. Barnhart, 464 F.3d 968, 972 (9th Cir. 2006)).
27   ///

28   ///
                                                      20
 1                   If there is objective medical evidence of an underlying impairment, the

 2   Commissioner may not discredit a claimant’s testimony as to the severity of symptoms merely

 3   because they are unsupported by objective medical evidence. See Bunnell v. Sullivan, 947 F.2d

 4   341, 347-48 (9th Cir. 1991) (en banc). As the Ninth Circuit explained in Smolen v. Chater:

 5                           The claimant need not produce objective medical evidence of the
                     [symptom] itself, or the severity thereof. Nor must the claimant produce
 6                   objective medical evidence of the causal relationship between the
                     medically determinable impairment and the symptom. By requiring that
 7                   the medical impairment “could reasonably be expected to produce” pain or
                     another symptom, the Cotton test requires only that the causal relationship
 8                   be a reasonable inference, not a medically proven phenomenon.
 9                   80 F.3d 1273, 1282 (9th Cir. 1996) (referring to the test established in
                     Cotton v. Bowen, 799 F.2d 1403 (9th Cir. 1986)).
10

11                   The Commissioner may, however, consider the nature of the symptoms alleged,

12   including aggravating factors, medication, treatment, and functional restrictions. See Bunnell,

13   947 F.2d at 345-47. In weighing credibility, the Commissioner may also consider: (1) the

14   claimant’s reputation for truthfulness, prior inconsistent statements, or other inconsistent

15   testimony; (2) unexplained or inadequately explained failure to seek treatment or to follow a

16   prescribed course of treatment; (3) the claimant’s daily activities; (4) work records; and (5)

17   physician and third-party testimony about the nature, severity, and effect of symptoms. See

18   Smolen, 80 F.3d at 1284 (citations omitted). It is also appropriate to consider whether the

19   claimant cooperated during physical examinations or provided conflicting statements concerning

20   drug and/or alcohol use. See Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002). If the
21   claimant testifies as to symptoms greater than would normally be produced by a given

22   impairment, the ALJ may disbelieve that testimony provided specific findings are made. See

23   Carmickle, 533 F.3d at 1161 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir. 1989)).

24                   Regarding reliance on a claimant’s daily activities to find testimony of disabling

25   pain not credible, the Social Security Act does not require that disability claimants be utterly

26   incapacitated. See Fair v. Bowen, 885 F.2d 597, 602 (9th Cir. 1989). The Ninth Circuit has
27   repeatedly held that the “. . . mere fact that a plaintiff has carried out certain daily activities . . .

28   does not . . .[necessarily] detract from her credibility as to her overall disability.” See Orn v.
                                                           21
 1   Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (quoting Vertigan v. Heller, 260 F.3d 1044, 1050 (9th

 2   Cir. 2001)); see also Howard v. Heckler, 782 F.2d 1484, 1488 (9th Cir. 1986) (observing that a

 3   claim of pain-induced disability is not necessarily gainsaid by a capacity to engage in periodic

 4   restricted travel); Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (concluding that the

 5   claimant was entitled to benefits based on constant leg and back pain despite the claimant’s

 6   ability to cook meals and wash dishes); Fair, 885 F.2d at 603 (observing that “many home

 7   activities are not easily transferable to what may be the more grueling environment of the

 8   workplace, where it might be impossible to periodically rest or take medication”). Daily

 9   activities must be such that they show that the claimant is “. . .able to spend a substantial part of

10   his day engaged in pursuits involving the performance of physical functions that are transferable

11   to a work setting.” Fair, 885 F.2d at 603. The ALJ must make specific findings in this regard

12   before relying on daily activities to find a claimant’s pain testimony not credible. See Burch v.

13   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005).

14                  1.      The ALJ’s Analysis

15                  At Step 4, the ALJ also evaluated plaintiff’s statements and testimony. See CAR

16   23, 24-26. The ALJ stated:

17                  The claimant alleges he has back pain secondary to degenerative disc
                    disease of the lumbar spine. Because of his impairments, the claimant is
18                  unable to work. The claimant testified he cannot work due to his back
                    pain because there are days when he is unable to get himself out of bed
19                  and unable to sit for extended periods of time. The claimant testified his
                    back pain is constant, uses heat 2-3 times a day, sit for 20 minutes before
20                  he has to move around, stand for 3 minutes, and walk for 1/4 of a mile or
                    10 minutes. The claimant testified he has good and bad days, one bad a
21                  week where he is unable to get out of a chair or bed due to the severe
                    back pain, and his back pain is in the lower back above his buttocks with
22                  spasms. The claimant testified his back pain goes down the backside of
                    his right leg and he sits in a recliner chair all day long to lie down and
23                  relax his back. The claimant testified his back pain has been staying the
                    same since 2009 and was recommended surgery that he opted against.
24                  The claimant is able to perform activities of daily living such as get
                    himself up in the mornings, make coffee, watch TV, eat when he is
25                  hungry, visit or talk with his mother, and his mother helps with shopping
                    and laundry (Exhibit 4E; Hearing Testimony, 09/16/2015).
26
                    After careful consideration of the evidence, the undersigned finds that the
27                  claimant's medically determinable impairments could reasonably be
                    expected to cause the alleged symptoms; however, the claimant's
28                  statements concerning the intensity, persistence and limiting effects of
                                                      22
 1   these symptoms are not entirely credible for the reasons explained in this
     decision.
 2
            ***
 3
     Based on the review of the evidence above, the undersigned finds that the
 4   claimant's account of the severity of symptoms, as well as her allegations
     regarding functional limitations, are not fully credible for the following
 5   reasons:

 6   In regards to claimant's physical impairments described above, the
     medical records are inconsistent with claimant's allegations. The claimant
 7   alleges that since his Title 16 application date of February 25, 2014 his
     back pain has worsened; however, a review of the minimal and sporadic
 8   medical records do not support claimant's allegations of worsening of his
     physical impairments. The March 2014 lumbar spine x-ray showed
 9   minimal to mild findings without any worsening. The overall minimal
     and sporadic medical records consisted of three visits in 2014 and two
10   visits in 2015 that showed the claimant underwent treatments for his back
     with minimal pain medications, failed to attend physical therapy, and his
11   physical examinations were within normal limits. The overall minimal
     and sporadic records for do not support the claimant's allegations of
12   worsening of his back pain (Exhibit 1F, 3F, 5F, 7F).

13   Shasta Community Health Center records consists of three visits in 2014
     and two visits in 2015 (Exhibit 1F, 3F, 5F, 7F). The 03/07/2014 record
14   stated the claimant has a long-term history of low back pain (Exhibit
     1F/5, 7, 3F/9). The record stated the claimant had the potential to work
15   again as a D&A counselor without any heavy lifting and bending
     (Exhibit 1F/7, 3F/10). On 04/08/20I4, the claimant reported middle and
16   lower back pain due to being in a motor vehicle accident several years
     ago and wanted to get his SSI paperwork completed due to his inability
17   to work due to his low back pain (Exhibit 3F/ 14). The claimant's
     examination showed he was tender in his lower lumbar spine but the
18   remainder of his physical examination was within normal limits (Exhibit
     3F/ 15). The record stated the claimant was recommended to swim laps
19   for 3 weeks and then gradually increase to 10 laps for 3-4 times a week
     (Exhibit 3F/ 15). On 08/26/20I4, the claimant reported pain in his middle
20   back and lower back with trouble sitting for long periods of time and his
     back will start to lock up if he does not get up, needed his GA forms
21   completed, and thought he would benefit from physical therapy (Exhibit
     5F/9). The record stated the claimant was able to walk up and down the
22   stairs, hop on the exam table, rise from sitting positions and gait was
     normal (Exhibit SF/ IO). The record stated the claimant's musculoskeletal
23   exam was normal with normal gait and he was referred to physical
     therapy for his chronic back pain (Exhibit 5F/10, 12).
24
     The 02/19/2015 record stated the claimant was here for GA forms, but
25   had not been seen at the clinic in a while, and unable to exercise or go to
     physical therapy due to his back pain. The record stated the claimant
26   reported hot baths and Flexeril were beneficial for the claimant's back
     pain but he did not request any refills for Flexeril. The record stated the
27   claimant lost his job at Cornerstone Recovery Services in 2008 when it
     went under, got unemployment for two years but did not pursue job
28   finding at that time and now he reported that his back pain got worse and
                                       23
 1   worse without any specific injuries to his back since he was laid off and
     he denied any radiation down his legs or buttock or any paresthesia
 2   (Exhibit 5F/5). The claimant's physical examination was within normal
     limits except his back had right lumbar paraspinal tenderness to palpation
 3   but no lumbar vertebral point tenderness (Exhibit 5F/6). The record stated
     the claimant was recommended to do daily stretching, take Flexeril, and
 4   daily baths (Exhibit 5F/7). On 08/21/2015, the claimant was requesting
     the completing of his GA form because he was unable to work due to
 5   back pain and had last worked in 2009 at a drug rehabilitation center
     (Exhibit 7F/5). The record stated the claimant's physical examination was
 6   within normal limits and the claimant was counseled on the importance
     of physical activity (Exhibit 7F/6-7).
 7
     During the April 2014 examination, Dr. Kyle observed the claimant was
 8   neat and clean in appearance and he ambulated with normal gait (Exhibit
     4F/5 , 8). Dr. Kyle found the claimant's review of systems was
 9   unremarkable and the physical examination of his skin, lymphatic,
     HEENT, neck, chest, lungs, cardiovascular, musculoskeletal (upper and
10   lower extremities), cervical spine, hands, and feet were within normal
     limits (Exhibit 4F/5-7). During the physical examination of the
11   claimant's thoracolumbar spine, Dr. Kyle founds [sic] no evidence of
     increased muscle tone or spasms; no evidence of significant kyphosis,
12   lordosis or noticeable scoliosis; and range of motion demonstrated no
     discernable limitations in any plane of flexion, extension, rotation and
13   lateral flexion (Exhibit 4F/7). Further, Dr. Kyle found the claimant's
     motor examination revealed normal muscle tone and bulk, essentially
14   normal strength and grip strength in all the muscle groups of the upper
     and lower extremities at 5/5, normal peripheral pulses, reflexes were 2+,
15   no evidence of incoordination with intact cerebellar testing and negative
     Romberg, and sensory was grossly intact to light touch and monofilament
16   testing in the upper and lower extremities (Exhibit 4F/7-8). Dr. Kyle
     opined that the claimant can sit without restrictions and outside of the
17   normal breaks, he did not need to periodically alternate sitting or standing
     to relieve pain/discomfort (Exhibit 4F/9).
18
     The overall medical treatment records, medical imagery and testing,
19   medication effectiveness, and claimant's testimony challenge a finding
     that the claimant is completely credible and show that his physical
20   impairments are not as limiting and debilitating as he alleges. The
     treatment records are sporadic and minimal and showed stable objective
21   findings and normal physical examinations of the claimant's back pain,
     and the March 2014 lumbar spine x-ray showed minimal findings without
22   any worsening. The claimant is still able to perform the medium
     exertional work with the non-exertional limitations described above.
23
     In sum, the above residual functional capacity assessment is supported by
24   the medical opinion evidence, objective medical findings, the State
     agency, and the record as a whole. The State agency sources and medical
25   records found that the claimant is capable of performing light exertional
     work with the following non-exertional limitations discussed above.
26   Therefore, it is found that the claimant has the residual functional
     capacity to perform medium exertional work with non-exertional
27   limitations as described above.

28   Id.
                                       24
 1   2.      Plaintiff’s Contentions

 2   Plaintiff argues:

 3           At hearing, Mr. Rice testified about the surgical procedures to
     repair his ACL and two torn meniscus, he testified as to his knee pain, his
 4   constant back pain radiating into his right leg, the numbness in his right
     hip, his inability to sit or stand for more than 20 minutes, his need to spend
 5   close to half of each day reclined, his inability to climb stairs, the fact that
     he couldn’t walk more than a quarter of a mile at a time, but “only if [he]
 6   had to” and even that would take him 10 minutes (roughly 1/3 the walking
     speed of an average adult). He testified to the ankle pain he has incident to
 7   the surgeries that repaired his two club feet. He also testified that, as a
     consequence of his Hepatitis B he is frequently lethargic and unable to
 8   even get out of bed at least one day a week.
             If an ALJ elects to discount the credibility of a claimant’s
 9   testimony or intensity of symptoms, the ALJ must provide clear and
     convincing reasons supported by substantial evidence in the record.
10   “General findings are insufficient; rather, the ALJ must identify what
     testimony is not credible and what evidence undermines the claimant's
11   complaints." Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998),
     quoting Lester, supra 81 F.3d at 834. In the case at bar, the ALJ’s
12   discussion of claimant credibility begins with the statement that:
     Based on the review of the evidence above, the undersigned finds that the
13   claimant's account of the severity of symptoms, as well as her allegations
     regarding functional limitations, are not fully credible for the following
14   reasons: AR 24.
             The ALJ’s use of the incorrect gender pronoun in her introductory
15   comments on credibility is not a promising start, and the sustainability of
     the ALJ’s findings goes rapidly downhill from there.
16           There are two generalized defects, each of which is sufficient to
     reverse. First, the ALJ committed reversible error by failing to identify
17   what specific testimony she credits and what specific testimony she does
     not credit. Brown-Hunter v. Colvin, 806 F.3d 487, 494 (9th Cir. 2015)
18   Second, to the extent the ALJ cites “lF, 3F, 5F, 7F” as a supposedly
     contradictory evidence, an undifferentiated en masse reference to 56 pages
19   of medical records is not specific. Id.
             However, the most troubling aspect of the ALJ’s credibility
20   determination is that when she does cite to specific evidence, she baldly
     misstates and/or mischaracterizes it. A few examples suffice:
21
             1. The ALJ claimed that: “medical records do not support
22              claimant's allegations of worsening of his physical impairments.
                The March 2014 lumbar spine x-ray showed minimal to mild
23              findings without any worsening.” AR 24. In truth, the x-ray
                report (AR 276) not only makes no mention of “worsening,”, it
24              expressly states that there were “no comparisons” (i.e., no prior
                radiological studies) so there is no possible way that Dr. Wyatt
25              could have stated that there was “no worsening.”
26           2. The ALJ cited “Exhibit lF/7” as support for her claim that: “The
                record stated the claimant had the potential to work again as a
27              D&A counselor without any heavy lifting and bending.” AR 25.
                In truth, “Exhibit 1F/7” (AR 274) makes no mention of Mr.
28              Rice working as a drug and alcohol counselor and in fact
                                        25
 1                             expressly states Dr. McMullin’s opinion that: “Baseline lumbar
                               disc disease should qualify him for disability SSI.”
 2
                            3. The ALJ cites one treatment note, “Exhibit 5F/10” (AR 326)
 3                             evidencing Mr. Rice’s a supposed “normal gait.” AR 25. In
                               doing so, the ALJ entirely fails to mention the numerous exam
 4                             notes recounting the treating physician’s observation of antalgic
                               gait. See, e.g., AR 274, 290, 304-306.
 5
                             In short, the ALJ persistently misstated and mischaracterized
 6                  evidence to ‘support’ her unfounded determinations about the credibility
                    of Mr. Rice’s claims regarding severity of symptoms. The other notable
 7                  defect in the ALJ’s discussion of claimant credibility is her complete
                    failure to mention Mr. Rice’s Hepatitis B. Again, Mr. Rice expressly
 8                  testified that the symptoms are so severe that at least one day a week he is
                    unable to even get out of bed. The ALJ makes absolutely no mention of
 9                  his testimony, which is entirely consistent with Dr. McMullin’s opinion
                    that Mr. Rice would miss at least one day a month of work.AR333. In
10                  sum, the ALJ’s adverse findings with regard to Mr. Rice’s credibility
                    suffer from the same defect as so many other of her findings: the ALJ
11                  committed reversible error by: “reach[ing] a conclusion first, and then
                    attempt[ing] to justify it by ignoring competent evidence in the record that
12                  suggests an opposite result.” Gallant v. Heckler, supra, 753 F. 2d at 1456.

13                  3.      Disposition

14                  Plaintiff argues the ALJ erred by failing to specify which portions of his testimony

15   were found to be not credible and why. According to plaintiff, the ALJ’s “en masse reference to

16   56 pages of medical records” is insufficient. The court does not agree. In this case, the ALJ

17   stated plaintiff’s allegations of disabling sit/stand/walk limitations related to back pain are not

18   credible because they are inconsistent with the limited record of conservative treatment. See

19   CAR 24-25. The ALJ also found plaintiff’s allegations of disabling limitations related to back

20   pain are inconsistent with the objective medical evidence showing unremarkable findings on

21   examination. See id. at 25-26. Contrary to plaintiff’s assertion the ALJ referenced the medical

22   record “en masse” to support her credibility determination, a review of the hearing decision

23   reflects the ALJ discussed specific medical evidence in detail and in relation to the specific

24   sit/stand/walk limitations claimed by plaintiff.

25                  Plaintiff also argues the ALJ erred by stating a March 2014 x-ray study showed no

26   worsening. While plaintiff is correct the report of the x-ray study does not mention worsening,

27   nor could it because there were no comparison studies available, plaintiff has not explained how

28   this misstatement of the evidence constitutes error given the conclusion expressed in the same
                                                        26
 1   report the x-rays showed no more than mild diffuse changes. See CAR 274. The court notes

 2   plaintiff has not pointed to evidence of record showing his condition did in fact worsen. To the

 3   contrary, the court’s review of the record reflects a stable condition well-controlled with

 4   conservative and minimal treatment.

 5                  Next, plaintiff argues the ALJ further misstated the record by noting Dr.

 6   McMullin’s observation plaintiff had, at the time of his treatment note, the “potential to work

 7   again as a D&A [drug and alcohol] counselor without any heavy lifting and bending (Exhibit

 8   1F/7, 3F/10).” According to plaintiff: “In truth, ‘Exhibit 1F/7’ (AR 274) makes no mention of

 9   Mr. Rice working as a drug and alcohol counselor. . . .” Plaintiff’s argument is unpersuasive

10   because it is plaintiff – not the ALJ – who misstates the evidence. Plaintiff presumes the ALJ

11   incorrectly stated Dr. Mullin noted plaintiff was presently working at the time. Not so. The ALJ

12   clearly and accurately described Dr. McMullin’s statement as to plaintiff’s “potential” to work

13   “again” in the future. See CAR 274 (Exhibit 1F).

14                  Finally, plaintiff contends the ALJ erred by stating the record shows plaintiff has

15   “normal gait” because the record documents observations of an antalgic gait. The court finds no

16   error because the ALJ’s reference to findings of normal gait were specific to and accurately

17   describe the findings at Exhibit 5F, page 10, cited by the ALJ. See CAR 326. Though the record

18   indeed contains references to an antalgic gait – a fact which the ALJ somewhat disingenuously

19   does not discuss – plaintiff has not explained how the omission constitutes error. Central to the

20   ALJ’s credibility analysis is reliance on the opinion of Dr. Kyle, who reviewed the record,
21   including records showing an antalgic gait during some but not all examinations by plaintiff’s

22   treating sources, observed a normal gait on his own examination, and found plaintiff is capable of

23   exertional activities consistent with medium work. As discussed above, the court finds no error in

24   the ALJ’s reliance on Dr. Kyle’s opinions. Thus, whether plaintiff’s gait is more accurately

25   described as normal or antalgic, the credited opinion evidence of record supports the ALJ’s

26   credibility determination that plaintiff’s subjective complaints are not supported by the objective
27   evidence as a whole.

28   ///
                                                       27
 1          E.      Duty to Develop the Record

 2                  The ALJ has an independent duty to fully and fairly develop the record and assure

 3   the claimant’s interests are considered. See Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir.

 4   2001). When the claimant is not represented by counsel, this duty requires the ALJ to be

 5   especially diligent in seeking all relevant facts. See id. This requires the ALJ to “scrupulously

 6   and conscientiously probe into, inquire of, and explore for all the relevant facts.” Cox v.

 7   Califano, 587 F.2d 988, 991 (9th Cir. 1978). Ambiguous evidence or the ALJ’s own finding that

 8   the record is inadequate triggers this duty. See Tonapetyan, 242 F.3d at 1150. The ALJ may

 9   discharge the duty to develop the record by subpoenaing the claimant’s physicians, submitting

10   questions to the claimant’s physicians, continuing the hearing, or keeping the record open after

11   the hearing to allow for supplementation of the record. See id. (citing Tidwell v. Apfel, 161 F.3d

12   599, 602 (9th Cir. 1998)).

13                  Plaintiff contends:

14                          ALJ’s must ensure that the record as a whole is “complete and
                    detailed enough” to support their determinations. 20 C.F.R. §
15                  404.1513(e)(1)-(3). This requires seeking additional evidence to clarify
                    inconsistencies, ambiguities, and conflicts in the record. § 404.1513(e)(1).
16                  An ALJ errs by rejecting a medical assessment without having first sought
                    to fully develop the factual and medical record. Rosa v. Callahan, 168
17                  F.3d 72, 80 (2d Cir.1999). The ALJ cannot reject a treating physician's
                    diagnosis (as she did here) without first attempting to fill any clear gaps in
18                  the administrative record. Rosa, supra, 168 F.3d at 80 (citing and quoting
                    Clark v. Comm’r of Social Sec., 143 F. 3d 115,118 (2nd Cir. 1998); see
19                  also Calzada v. Astrue, 753 F.Supp.2d 250, 278 (S.D.N.Y.2010) (“[I]f a
                    physician's report is believed to be insufficiently explained, lacking in
20                  support, or inconsistent with the physician's other reports, the ALJ must
                    seek clarification and additional information from the physician, as
21                  needed, to fill any clear gaps before rejecting the Dr.'s opinion.”). Here,
                    the ALJ specifically found that Dr. McMullin’s Source statement was “not
22                  supported or consistent with his longitudinal treatment records” and she
                    should have tried to resolve this supposed inconsistency by requesting
23                  clarification from Dr. McMullin. This failure alone suffices to reverse.
                    However, in the case at bar the ALJ’s failure to fully develop the record
24                  goes far beyond merely failing to clarify ambiguities.
                            In an April 9, 2014 note that is part of the initial decision, non-
25                  treating, non-examining state agency physician Dr. Hanna expressly stated
                    that: “Would prefer IMCE. With question of hepatitis, ortho CE would
26                  only examine j[oi]nts and not comment on stigmata of hepatitis.” AR 67.
                    Dr. Hannah’s fears were certainly justified; the April 26, 2014 ‘IME’ by
27                  Dr. Kyle made a passing reference to the existence of Mr. Rice’s Hepatitis
                    B but made no effort to discuss or quantify its impact on his ability to
28                  work. The ALJ’s failure to further develop the record on hepatitis-related
                                                       28
 1                  issues despite Dr. Hanna’s expressly stated need for such information was
                    manifestly error. That error cannot possibly be characterized as “harmless”
 2                  because blood tests taken less than a year after the ALJ’s decision
                    diagnosed Mr. Rice with a cirrhotic liver. See AR 367. (footnote omitted).
 3

 4                  Plaintiff’s arguments are unpersuasive because he does not point to any ambiguous

 5   or inadequate evidence not already developed in the record. Plaintiff first argues the ALJ should

 6   have developed the record further in light of the ALJ’s finding Dr. McMullin’s opinions are not

 7   consistent with the doctor’s own objective observations. The court does not agree. The ALJ’s

 8   finding the doctor’s opinion is not supported by objective evidence is not the same as finding Dr.

 9   McMullin’s opinion is ambiguous or inadequate. To the contrary and as discussed above, the

10   record was sufficient for the ALJ to conclude Dr. McMullin’s opinion was not supported by the

11   doctor’s objective findings.

12                  Plaintiff also argues the ALJ’s duty to develop the record was not met after Dr.

13   Hanna stated on April 9, 2014, a preference for a consultative examination. The court finds no

14   error for the simple reason a consultative examination was in fact performed per Dr. Hanna’s

15   recommendation by Dr. Kyle on April 26, 2014. Plaintiff’s argument is somewhat puzzling given

16   he acknowledges this fact. In any event, plaintiff’s disagreement with Dr. Kyle’s opinions or the

17   ALJ’s reliance on them does not render the evidence either ambiguous or inadequate.

18          F.      Vocational Expert Testimony

19                  The Medical-Vocational Guidelines (Grids) provide a uniform conclusion about
20   disability for various combinations of age, education, previous work experience, and residual
21   functional capacity. The Grids allow the Commissioner to streamline the administrative process
22   and encourage uniform treatment of claims based on the number of jobs in the national economy
23   for any given category of residual functioning capacity. See Heckler v. Campbell, 461 U.S. 458,
24   460-62 (1983) (discussing creation and purpose of the Grids).
25                  The Commissioner may apply the Grids in lieu of taking the testimony of a
26   vocational expert only when the Grids accurately and completely describe the claimant’s abilities
27   and limitations. See Jones v. Heckler, 760 F.2d 993, 998 (9th Cir. 1985); see also Heckler v.
28   Campbell, 461 U.S. 458, 462 n.5 (1983). Thus, the Commissioner generally may not rely on the
                                                    29
 1   Grids if a claimant suffers from non-exertional limitations because the Grids are based on

 2   exertional strength factors only.4 See 20 C.F.R., Part 404, Subpart P, Appendix 2, § 200.00(b).

 3   “If a claimant has an impairment that limits his or her ability to work without directly affecting

 4   his or her strength, the claimant is said to have non-exertional . . . limitations that are not covered

 5   by the Grids.” Penny v. Sulliacvan, 2 F.3d 953, 958 (9th Cir. 1993) (citing 20 C.F.R., Part 404,

 6   Subpart P, Appendix 2, § 200.00(d), (e)). The Commissioner may, however, rely on the Grids

 7   even when a claimant has combined exertional and non-exertional limitations, if non-exertional

 8   limitations do not impact the claimant’s exertional capabilities. See Bates v. Sullivan, 894 F.2d

 9   1059, 1063 (9th Cir. 1990); Polny v. Bowen, 864 F.2d 661, 663-64 (9th Cir. 1988).

10                  In cases where the Grids are not fully applicable, the ALJ may meet his burden

11   under step five of the sequential analysis by propounding to a vocational expert hypothetical

12   questions based on medical assumptions, supported by substantial evidence, that reflect all the

13   plaintiff’s limitations. See Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995). Specifically,

14   where the Medical-Vocational Guidelines are inapplicable because the plaintiff has sufficient

15   non-exertional limitations, the ALJ is required to obtain vocational expert testimony. See

16   Burkhart v. Bowen, 587 F.2d 1335, 1341 (9th Cir. 1988).

17   ///

18   ///

19   ///

20
21
            4
                     Exertional capabilities are the primary strength activities of sitting, standing,
     walking, lifting, carrying, pushing, or pulling and are generally defined in terms of ability to
22   perform sedentary, light, medium, heavy, or very heavy work. See 20 C.F.R., Part 404, Subpart
     P, Appendix 2, § 200.00(a). “Sedentary work” involves lifting no more than 10 pounds at a time
23   and occasionally lifting or carrying articles like docket files, ledgers, and small tools. See 20
     C.F.R. §§ 404.1567(a) and 416.967(a). “Light work” involves lifting no more than 20 pounds at
24   a time with frequent lifting or carrying of objects weighing up to 10 pounds. See 20 C.F.R. §§
     404.1567(b) and 416.967(b). “Medium work” involves lifting no more than 50 pounds at a time
25   with frequent lifting or carrying of objects weighing up to 25 pounds. See 20 C.F.R. §§
     404.1567(c) and 416.967(c). “Heavy work” involves lifting no more than 100 pounds at a time
26   with frequent lifting or carrying of objects weighing up to 50 pounds. See 20 C.F.R. §§
     404.1567(d) and 416.967(d). “Very heavy work” involves lifting objects weighing more than 100
27   pounds at a time with frequent lifting or carrying of objects weighing 50 pounds or more. See 20
     C.F.R. §§ 404.1567(e) and 416.967(e). Non-exertional activities include mental, sensory,
28   postural, manipulative, and environmental matters which do not directly affect the primary
     strength activities. See 20 C.F.R., Part 404, Subpart P, Appendix 2, § 200.00(e).
                                                         30
 1                  Hypothetical questions posed to a vocational expert must set out all the substantial,

 2   supported limitations and restrictions of the particular claimant. See Magallanes v. Bowen, 881

 3   F.2d 747, 756 (9th Cir. 1989). If a hypothetical does not reflect all the claimant’s limitations, the

 4   expert’s testimony as to jobs in the national economy the claimant can perform has no evidentiary

 5   value. See DeLorme v. Sullivan, 924 F.2d 841, 850 (9th Cir. 1991). While the ALJ may pose to

 6   the expert a range of hypothetical questions based on alternate interpretations of the evidence, the

 7   hypothetical that ultimately serves as the basis for the ALJ’s determination must be supported by

 8   substantial evidence in the record as a whole. See Embrey v. Bowen, 849 F.2d 418, 422-23 (9th

 9   Cir. 1988).

10                  At Step 5, the ALJ concluded plaintiff is able to perform other jobs that exist in

11   significant numbers in the national economy. See CAR 26-27. In doing so, the ALJ found the

12   Grids inapplicable and relied on testimony from a vocational expert. See id. The ALJ stated:

13                  In determining whether a successful adjustment to other work can be
                    made, the undersigned must consider the claimant's residual functional
14                  capacity, age, education, and work experience in conjunction with the
                    Medical-Vocational Guidelines, 20 CFR Part 404, Subpart P, Appendix
15                  2. If the claimant can perform all or substantially all of the exertional
                    demands at a given level of exertion, the medical-vocational rules direct
16                  a conclusion of either "disabled" or "not disabled" depending upon the
                    claimant's specific vocational profile (SSR 83-11). When the claimant
17                  cannot perform substantially all of the exertional demands of work at a
                    given level of exertion and/or has nonexettional limitations, the medical-
18                  vocational rules are used as a framework for decision making unless
                    there is a rule that directs a conclusion of "disabled" without considering
19                  the additional exertional and/or nonexettional limitations (SSRs 83-12
                    and 83-14). If the claimant has solely nonexettional limitations, section
20                  204.00 in the Medical-Vocational Guidelines provides a framework for
                    decision making (SSR 85-15).
21
                    If the claimant had the residual functional capacity to perform the full
22                  range of medium work, a finding of "not disabled" would be directed by
                    Medical-Vocational Rule 203.25. However, the claimant's ability to
23                  perform all or substantially all of the requirements of this level of work
                    has been impeded by additional limitations. To determine the extent to
24                  which these limitations erode the unskilled medium occupational base,
                    the Administrative Law Judge asked the vocational expert whether jobs
25                  exist in the national economy for an individual with the claimant's age,
                    education, work experience, and residual functional capacity. At the
26                  hearing, the vocational expert testified that given all of these factors,
                    there were significant numbers of other jobs available that the claimant
27                  could perform with the residual functional capacity discussed above
                    (Hearing Testimony, 09/16/2015). Furthermore, the claimant's attorney
28                  testified that he would stipulated [sic] that there would be [] substantial
                                                        31
 1                   amount of medium exertional jobs available in the economy (Hearing
                     Testimony, 09/16/2013).
 2
                     The Administrative Law Judge asked the vocational expert whether jobs
 3                   exist in the national economy for an individual with the claimant's age,
                     education, work experience, and the following hypothetical: lift and carry
 4                   20 pounds occasionally and 10 pounds frequently; stand and walk for 2
                     hours in an 8-hour workday; sit for hours in an 8-hour workday; must
 5                   change postural positions every 30 minutes; never climb ladders, ropes
                     and scaffolds and occasionally climb ramps and stairs, balance, stoop,
 6                   kneel, crouch and crawl. The vocational expert testified that given all of
                     these factors the individual would be able to perform the requirements of
 7                   representative occupations such as a telemarketer cashier II (DOT
                     211.462-010, light, SVP 2) jobs of which there are 82,000 nationally
 8                   after 90% erosion in the job numbers; small products assembler (DOT
                     706.684-022, light, SVP 2) jobs of which there are 20,000 nationally
 9                   after 90% erosion in the job numbers; and telephone solicitor (DOT
                     299.357-014, light, SVP 3 but most jobs were SVP 2) jobs of which there
10                   are 160,000 nationally (Hearing Testimony, 09/16/2015). The regulatory
                     requirements of 20 CFR 416.967 state that if a person can perform
11                   medium level work, then light and sedentary level work can also be
                     performed.
12
                     Pursuant to SSR 00-4p, the undersigned has determined that the
13                   vocational expert's testimony is consistent with the information contained
                     in the Dictionary of Occupational Titles. Based on the testimony of the
14                   vocational expert and stipulation by the claimant's attorney, the
                     undersigned concludes that, considering the claimant's age, education,
15                   work experience, and residual functional capacity, the claimant is capable
                     of making a successful adjustment to other work that exists in significant
16                   numbers in the national economy. A finding of "not disabled" is therefore
                     appropriate under the framework of the above-cited rule.
17
                     CAR 26-27.
18

19                   At the outset, the court observes the ALJ’s hearing decision recites only a

20   hypothetical for light work (i.e., 10/20 lb. lift/carry ability), and the vocational expert testified as

21   to a number of light jobs plaintiff can perform. See CAR 27. Nonetheless, the transcript of the

22   hearing reflects the ALJ also posited a hypothetical consistent with Dr. Kyle’s opinion plaintiff

23   can perform medium work (i.e., 25/50 lb. lift/carry ability). See id. at 57-60. It is clear the ALJ

24   relied on the vocational expert’s testimony based on a hypothetical consistent with medium work,

25   and plaintiff stipulated at the hearing that a significant number of jobs exists in the national

26   economy a person capable of medium work consistent with Dr. Kyle’s opinions can perform. See

27   id. at 58. Plaintiff makes no argument with respect to the ALJ’s omission from the hearing

28   decision a description of the vocational expert testimony upon which the ALJ ultimately relied.
                                                         32
 1                  Plaintiff argues:

 2                           At hearing the ALJ posited hypotheticals based on the report and
                    findings of Dr. Kyle, including 50/25 lift, carry, pull, etc. and the VE
 3                  testified (AR 57-58) that there would be numerous jobs in the national
                    economy based on that hypothetical, and the ALJ’s decision correctly
 4                  states that Mr. Rice’s attorney stipulated that “there would be substantial
                    amount of medium exe1tional [sic] jobs available.” AR 27. The ALJ also
 5                  posited a hypothetical based on the limitations stated by Dr. Hanna (20/10
                    lift/carry/push/pull, etc.), and the VE again opined that there were
 6                  numerous jobs in the national economy given that hypothetical. AR 59-60.
                    However, when the ALJ added just one of the limitations identified by Dr.
 7                  McMullin, the need for a 10 minute ‘move around’ break every hour, the
                    VE testified that there would be no jobs available. AR 60-61. In addition,
 8                  when Mr. Rice’s attorney asked the VE what the effect would be of an
                    employee missing one day a month, consistently each month (a limitation
 9                  identified by Dr. McMullin and uncontroverted by any medical source),
                    the VE testified that such an employee would be terminated “during the
10                  trial period.” AR 61. When the ALJ tried to avoid the implications of that
                    testimony by positing a hypothetical in which the employee did not begin
11                  missing one day a month until after the trial period, the VE testified
                    unequivocally that: “Employers are going to start giving them warnings
12                  and at the third or fourth, they're going to terminate them.” AR 62. The
                    ALJ stated that she would “consider that” but in fact her decision makes
13                  absolutely no reference to either of the latter two opinions by the VE. See
                    AR 26-27. There are several flaws in the ALJ’s decision in this regard.
14                           First, to the extent that it relies on the VE’s testimony in response
                    to the ALJ’s first hypothetical, which was based on limitations established
15                  by Dr. Kyle’s opinions, those opinions have no credibility whatsoever, for
                    the reasons discussed in § 8.3, above. The second hypothetical, based on
16                  the limitations identified by Dr. Hanna, has some validity, but Dr. Hannah
                    failed to consider or discuss the additional limitations identified in Dr.
17                  McMullin’s Source Statement. When those limitations were considered by
                    the VE, she repeatedly testified that either there would be no jobs
18                  available (because of Mr. Rice’s need to ‘move about’ for 10 minutes each
                    hour) or that Mr. Rice would be terminated from any employment because
19                  of the one day each month absences inevitably flowing from Mr. Rice’s
                    back problems). It must be noted, once again, that those two limitations
20                  identified by Dr. McMullin were not challenged by any medical provider,
                    were based on objective medical evidence such as back x-rays and were
21                  entirely consistent with all the medical evidence, except of course for Dr.
                    Kyle’s examiner’s report. Under the circumstances, the ALJ’s finding of
22                  numerous available jobs cannot be sustained.
23                  Plaintiff’s vocational arguments are all premised on arguments relating to the

24   ALJ’s evaluation of the medical opinion evidence, specifically the opinions of Drs. Hanna,

25   McMullin, and Kyle. According to plaintiff, the ALJ erred at Step 5 because she relied on the

26   vocational expert’s answers to hypothetical questions which did not accurately describe plaintiff’s
27   residual functional capacity given the ALJ’s misevaluation of these doctors’ medical opinions.

28   ///
                                                       33
 1   Because the court finds no error with respect to the ALJ’s evaluation of the medical opinions,

 2   plaintiff’s arguments at Step 5 are unpersuasive.

 3

 4                                         IV. CONCLUSION

 5                  Based on the foregoing, the court concludes that the Commissioner’s final decision

 6   is based on substantial evidence and proper legal analysis. Accordingly, IT IS HEREBY

 7   ORDERED that:

 8                  1.     Plaintiff’s motion for summary judgment (Doc. 17) is denied;

 9                  2.     Defendant’s motion for summary judgment (Doc. 20) is granted;

10                  3.     The Commissioner’s final decision is affirmed; and

11                  4.     The Clerk of the Court is directed to enter judgment and close this file.

12

13   Dated: March 28, 2019
                                                          ____________________________________
14                                                        DENNIS M. COTA
15                                                        UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         34
